 


114 HR 4114 IH: First Time Homeowner Savings Plan Act
U.S. House of Representatives
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 4114 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2015 
Mr. Sean Patrick Maloney of New York (for himself, Mr. Renacci, Mr. Coffman, and Mr. Swalwell of California) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to increase the amount that can be withdrawn without penalty from individual retirement plans as first-time homebuyer distributions. 
 
 
1.Short titleThis Act may be cited as the First Time Homeowner Savings Plan Act.  2.Increase in limitation on penalty-free first-time homebuyer distributions (a)In generalSection 72(t)(8)(B)(i) of the Internal Revenue Code of 1986 is amended by striking $10,000 and inserting $25,000. 
(b)Inflation adjustmentSection 72(t)(8) of such Code is amended by adding at the end the following new subparagraph:  (F)Inflation adjustmentIn the case of any taxable year beginning in a calendar year after 2015, the $25,000 dollar amount in subparagraph (B)(i) shall be increased by an amount equal to— 
(i)such dollar amount, multiplied by (ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, by substituting calendar year 2014 for calendar year 1992.Any increase determined under the preceding sentence shall be rounded to the nearest multiple of $100.. 
(c)Effective dateThe amendments made by this section shall apply to distributions made after the date of the enactment of this Act, in taxable years ending after such date.   